—Order unanimously affirmed without costs. Memorandum: The dispute involving the Strategic Planning Team does not fall within the scope of the arbitration provisions of the parties’ collective bargaining agreement. Supreme Court, therefore, properly granted petitioner’s application to stay arbitration (see, Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509; County of Rockland v Rockland County Unit, 125 AD2d 531, 532). (Appeal from Order of Supreme Court, Onondaga County, Mordue, J.—Stay Arbitration.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ.